Order filed, January 4, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                      NO. 14-12-00833-CR & 14-12-00834-CR
                                  ____________

                            HIRAM BROWN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 13
                             Harris County, Texas
                   Trial Court Cause No. 1806917 & 1806918


                                         ORDER

       The reporter’s record in this case was due December 28, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Deanne Bridwell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM